DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 22 October 2021 is acknowledged.  The traversal is on the ground(s) that searching both claim groups would not constitute a serious burden.  This is not found persuasive. Showing serious search burden is not required for restriction on lack of unity basis on 371 application. Nevertheless, restriction is reasonable since search queries and strategies and group classification (C23C2/06 for Group I and B32B15/013 for Group II) would be different for respective groups, which are indicators of serious search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-17 and 30-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 October 2021.
Claim Objections
Claim 40 is objected to because of the following informalities:  Regarding Claim 40, last character, the “2” is an exponent and accordingly should be raised.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-29 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, it is unclear what are the percentages being claimed at last line. Are these weight, atomic, or some other percentages? Analogous rejection applies to “%” in each of Claims 25-27.
Regarding Claim 18, for the outer layer to extend from the surface layer to the inner layer, it is unclear whether this means that there is to be a third layer (a surface layer) or whether this 
Regarding Claim 19, it is unclear what is required by “for automotive purposes”. Does this mean the steel is to be used to make an automotive part? Does this mean that the steel has been formed to be an automotive part?
Regarding Claim 20, it is unclear what is required by “for full finish (exposed) purposes”. Is this an intended use for the steel or a final product incorporating the steel? It is unclear what is to be exposed and from what vantage point. Does this mean that the coated steel itself is to be exposed in the part that is used, such as being the outer body of an automobile? Does this mean that that coating layer surface of the steel is to be exposed in whatever part it is used? Does “full finish” refer to no further layers or treatments being applied that those expressly specified by the claim, or not necessarily?
Regarding Claim 21, it is unclear whether the coating layer, in effect, consists of stated ingredients, or whether unspecified ingredients are permitted due to “comprises” at line 2.
Regarding Claim 23, it is unclear what is antecedent basis of “overlay”. Is this the “coating layer”, the “outer layer”, or something else? It is unclear what is the ppm basis. Is this by weight, atom, volume, or something else? Analogous rejection applies to Claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-27, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh WO 2016105163. Oh teaches steel coated with Zn/Al alloy coating (Abstract) having lower/upper interface layer of Zn/Al alloy and outer Zn/Al alloy layer (paragraph 33). See Oh USPA 2018002797 (Claim 1; Table 1, Ex. 1) (translation of WO 2016105163). Oh does not exemplify claimed aluminum since example has 1 wt. % Al. Most of coating is alloy layer and so composition would be expected to be plating concentration of Al. Thus, the amount of Al in example would .
Allowable Subject Matter
Claims 28, 29, and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 28, 29, and 41, the reviewed prior art does not teach or suggest steel sheet of these claims. Particularly, the reviewed prior art does not teach or suggest sheet having the claimed waviness characteristic of these claims 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






15 January 2022